UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2396


DAVID A. BARDES, individually, as a taxpayer,

                Plaintiff - Appellant,

          v.

L. PATRICK AULD, Magistrate Judge; CATHERINE C. EAGLES,
District Judge; PATRICK MICHAEL DUFFY, Senior U.S. District
Judge; ROBERT CARR, Ex-Magistrate Judge, in their individual
and official capacities; US COURTS; UNITED STATES OF
AMERICA; US DEPARTMENT OF JUSTICE; JOHN AND JANE DOES,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:15-cv-00214-MR-DLH)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Bardes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David     A.     Bardes    appeals       the    district     court’s    orders

dismissing     his    civil    complaint      as    frivolous   and   denying   his

motion for reconsideration.          See Fed. R. Civ. P. 59(e).             We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm.         See   Bardes   v.     Auld,      No.    1:15-cv-00214-MR-DLH

(W.D.N.C. Oct. 2, 2015 & Nov. 10, 2015).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                          2